DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chunle [EP3144701 in view of Doerry [US 7,880,672].
Regarding claim 1 Chunle discloses:
A method for generating a Non-Linear Frequency Modulation (NLFM) signal in real time Chunle [EP3144701] in (Claim 1), comprising: 
determining a signal parameter of a signal according to a system parameter, wherein the signal parameter at least comprises: a signal bandwidth, a signal pulse width and a Peak Side Lobe Ratio (PSLR); Chunle in ([0027], [0012], “where υ(t) represents a chirp rate, t represents time, f represents frequency, Tp represents a pulse width of the signal, Br represents a bandwidth of the signal, α represents a coefficient of inverse proportionality”.)
determining a power spectrum density function according to the PSLR; Chunle in (Claim 1)
calculating the power spectrum density function to obtain a group delay vector; Chunle in (In equations 1&2 and [0027])
calculating a frequency axial vector according to a system sampling rate; Chunle in ([0040] where the frequency- time- dependence through the sampling frequency and pulse width is evident, and is related to the frequency axial vector equation in the specification along with figure 4 which is an embodiment of the time frequency functional structure through the group delay and equations 5&6);
                
                    
                        
                            f
                        
                        
                            i
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    F
                                
                                
                                    s
                                
                            
                        
                        
                            2
                        
                    
                    +
                    i
                     
                    ×
                    
                        
                            
                                
                                    F
                                
                                
                                    s
                                
                            
                        
                        
                            2
                        
                    
                    =
                    -
                    B
                     
                    +
                     
                    i
                    /
                    
                        
                            T
                        
                        
                            b
                        
                    
                
            
                
                    
                        
                            t
                        
                        
                            i
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    T
                                
                                
                                    b
                                
                            
                        
                        
                            2
                        
                    
                    +
                    i
                     
                    ×
                    
                        
                            1
                        
                        
                            
                                
                                    F
                                
                                
                                    s
                                
                            
                        
                    
                
            

calculating a time axial vector according to the signal pulse width; Chunle in ([0040] where the time-frequency dependence is evident the sampling frequency and pulse width is evident, and is related to the time axial vector equation in the specification along with figure 4 which is an embodiment of the time frequency functional structure through the group delay and equations 5&6);
                
                    
                        
                            f
                        
                        
                            i
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    F
                                
                                
                                    s
                                
                            
                        
                        
                            2
                        
                    
                    +
                    i
                     
                    ×
                    
                        
                            
                                
                                    F
                                
                                
                                    s
                                
                            
                        
                        
                            2
                        
                    
                    =
                    -
                    B
                     
                    +
                     
                    i
                    /
                    
                        
                            T
                        
                        
                            b
                        
                    
                
            
                
                    
                        
                            t
                        
                        
                            i
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    T
                                
                                
                                    b
                                
                            
                        
                        
                            2
                        
                    
                    +
                    i
                     
                    ×
                    
                        
                            1
                        
                        
                            
                                
                                    F
                                
                                
                                    s
                                
                            
                        
                    
                
            
Also, in [0028] where “discrete values t(f) of the frequency-time structures function of the signal can be obtained through emulation”, these discrete time values are what makes up the time axial vector)
performing linear interpolation calculation on the group delay vector by using the frequency axial vector and the time axial vector, to obtain an instantaneous frequency vector; Chunle in ([0028] and [0029] where the “polynomial fitting” is interpolation).

performing digital-to-analog conversion on the digital signal to obtain the NLFM signal. Chunle in (Fig. 1 in 104).

Chunle, does not disclose,
integrating the instantaneous frequency vector to obtain a phase vector;

However, Doerry discloses
integrating the instantaneous frequency vector to obtain a phase vector; Doerry in (col. 3 line 20 where it is clear the relationship between the instantaneous frequency and phase is through the differential equation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and combine prior art elements according to known methods to yield predictable results. Integrating the differential equation on both sides of the equation yields the phase.
Regarding claims 2 and 3, Chunle discloses:
The method of claim 1, wherein the determining the power spectrum density function according to the PSLR comprises: 
obtaining a window function corresponding to the PSLR according to the PSLR Chunle in ([0026] in “is determined by the selected window function; according to a PSLR” and “a window function corresponding to the required PSLR is acquired and taken as the power spectral density P(f)), and 
determining the power spectrum density function according to the window function. Chunle in ([0026] in “is determined by the selected window function; according to a PSLR” and “a window function corresponding to the required PSLR is acquired and taken as the power spectral density P(f)). 
The method of claim 1, wherein the calculating the power spectrum density function to obtain the group delay vector comprises: 
performing discrete integration on the power spectrum density function to obtain the group delay vector.  Chunle in (Equation (1) where integrating equation (1) power spectrum density function is the group delay).

Regarding claim 4 Chunle, discloses:
The method of claim 3, wherein the performing linear interpolation calculation on the group delay vector by using the frequency axial vector and the time axial vector to obtain an instantaneous frequency vector comprises: 
performing, by using the frequency axial vector and the time axial vector, the linear interpolation calculation on the n group delay subvectors respectively, to obtain n instantaneous frequency vectors Chunle in ([0028] and [0029] where the “polynomial fitting” is interpolation).
Chunle, does not disclose:




However, Doerry discloses:
dividing the group delay vector into n group delay subvectors, n being a positive integer greater than 1; Doerry in (col. 6 equation (21), (22), & (23) and Fig. 9 where it is evident, it is dividing the interval into subintervals).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and apply a known technique to a known method, ready for improvement to yield predictable results; dividing the interval into subintervals to obtain piecewise operation and consider the detail within the subintervals.

Chunle, also, does not disclose:
the integrating the instantaneous frequency vector to obtain a phase vector comprises:
 integrating the n instantaneous frequency vectors respectively.
However, Doerry discloses:
the integrating the instantaneous frequency vector to obtain a phase vector comprises:
 integrating the n instantaneous frequency vectors respectively Doerry in (col. 3 line 20 where it is clear the relationship between the instantaneous frequency and phase through the differential equation),


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Chunle, also, does not disclose:
splicing integrated results to obtain the phase vector.  
However, Doerry discloses:
splicing integrated results to obtain the phase vector.  Doerry in (col. 6 equations (21), (22), & (23) and in col. 7 line 66: where in (23) is the whole interval, meaning all the results from the subinterval are being aggregated to give the phase vector.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and apply a known technique to a known method, ready for improvement to yield predictable results; splicing or aggregating the results of integrating the subvectors over the whole interval would cover the total period or interval of the signal and therefor results would cover the whole bandwidth allocated to the signal.


An apparatus for generating a Non-Linear Frequency Modulation (NLFM) signal in real time Chunle in (Claim 1), comprising: 
a processor; a memory for storing instructions; and a digital to analog converter, wherein the processor is configured to execute the instructions to perform the following operations Chunle in ([0045]): 
determining a signal parameter of a signal according to a system parameter, the signal parameter at least comprising: a signal bandwidth, a signal pulse width and a Peak Side Lobe Ratio (PSLR); Chunle in ([0027], [0012], “where υ(t) represents a chirp rate, t represents time, f represents frequency, Tp represents a pulse width of the signal, Br represents a bandwidth of the signal, α represents a coefficient of inverse proportionality”.)
determining a power spectrum density function according to the PSLR; Chunle in (claim 1)
calculating the power spectrum density function to obtain a group delay vector; Chunle in (equations 1&2 and [0027])
calculating a frequency axial vector according to a system sampling rate; Chunle in ([0040] where the frequency- time- dependence through the sampling frequency and pulse width is evident, and is related to the frequency axial vector equation in the specification)
calculating a time axial vector according to the signal pulse width; Chunle in ([0040] where the time-frequency dependence is evident the sampling frequency and pulse width is evident, and is related to the time axial vector equation in the specification. Also, in [0028] where “discrete values t(f) of the frequency-time structures function of the signal can be obtained through emulation”, these discrete time values are what makes up the time axial vector)
performing linear interpolation calculation on the group delay vector by using the frequency axial vector and the time axial vector to obtain an instantaneous frequency vector; Chunle in ([0028] and [0029] where the “polynomial fitting” is interpolation).
determining a signal time domain discrete vector according to the phase vector Chunle in (Fig. 1 in 104); and 
generating a digital signal according to the signal time domain discrete vector Chunle in (Fig. 1 in 104), and 
performing digital-to-analog conversion on the digital signal to obtain the NLFM signal via the digital to analog converter.  Chunle in (Fig. 1 in 104)
Chunle, does not disclose,
integrating the instantaneous frequency vector to obtain a phase vector; 

However, Doerry discloses
integrating the instantaneous frequency vector to obtain a phase vector; Doerry in (col. 3 line 20 where it is clear the relationship between the instantaneous frequency and phase is through the differential equation).
Chunle in view of Doerry and combine prior art elements according to known methods to yield predictable results. Integrating the differential equation on both side of the equation yields the phase.

Regarding claims 6 and 7, Chunle discloses:
The apparatus of claim 5, wherein the processor is further configured to execute the instructions to: 
obtain a window function corresponding to the PSLR according to the PSLR, Chunle in ([0026] in “is determined by the selected window function; according to a PSLR” and “a window function corresponding to the required PSLR is acquired and taken as the power spectral density P(f)), and 
determining the power spectrum density function according to the window function. Chunle in ([0026] in “is determined by the selected window function; according to a PSLR” and “a window function corresponding to the required PSLR is acquired and taken as the power spectral density P(f)).   
The apparatus of claim 5, wherein the processor is further configured to execute the instructions to: perform discrete integration on the power spectrum density function to obtain the group delay vector.  Chunle in (Equation (1) where integrating equation (1) is the group delay).

Regarding claim 8 Chunle, discloses:
The apparatus of claim 7, wherein the processor is further configured to execute the instructions to:

perform, by using the frequency axial vector and the time axial vector, the linear interpolation calculation on the n group delay subvectors respectively, to obtain n instantaneous frequency vectors Chunle in ([0028] and [0029] where the “polynomial fitting” is interpolation).;

Chunle, does not disclose:
dividing the group delay vector into n group delay subvectors, n being a positive integer greater than 1;
However, Doerry discloses:
dividing the group delay vector into n group delay subvectors, n being a positive integer greater than 1; Doerry in (col. 6 equation (21), (22), & (23) and Fig. 9 where it is evident, it is dividing the interval into subintervals).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and apply a known technique to a known method, ready for improvement to yield predictable results; dividing the interval into subintervals to obtain piecewise operation and consider the detail within the subintervals.

Chunle, also, does not disclose:
the integrating the instantaneous frequency vector to obtain a phase vector comprises:
 integrating the n instantaneous frequency vectors respectively.
However, Doerry discloses:
the integrating the instantaneous frequency vector to obtain a phase vector comprises:
 integrating the n instantaneous frequency vectors respectively Doerry in (col. 3 line 20 where it is clear the relationship between the instantaneous frequency and phase through the differential equation),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and combine prior art elements according to known methods to yield predictable results. Integrating the differential equation on both side of the equation yields the phase.

Chunle, also, does not disclose:
splicing integrated results to obtain the phase vector.  
However, Doerry discloses:
splicing integrated results to obtain the phase vector.  Doerry in (col. 6 equations (21), (22), & (23) and in col. 7 line 66: where in (23) is the whole interval, meaning all the results from the subinterval are being aggregated to give the phase vector.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and apply a known technique to a known method, ready for improvement to yield predictable results; splicing or aggregating the results of integrating the subvectors over the whole interval would cover the total period or interval of the signal and therefor results would cover the whole bandwidth allocated to the signal.

Regarding claim 9 Chunle, discloses:
A non-transitory computer readable storage medium having computer programs stored thereon, wherein the computer programs, when being executed by a processor Chunle in ([0045]), cause the processor to execute the following operations: 

determining a signal parameter of a signal according to a system parameter, wherein the signal parameter at least comprises: a signal bandwidth, a signal pulse width and a Peak Side Lobe Ratio (PSLR); Chunle in ([0027], [0012], “where υ(t) represents a chirp rate, t represents time, f represents frequency, Tp represents a pulse width of the signal, Br represents a bandwidth of the signal, α represents a coefficient of inverse proportionality”.)

determining a power spectrum density function according to the PSLR; Chunle in (claim 1)

calculating the power spectrum density function to obtain a group delay vector; Chunle in (In equations 1&2 and [0027]).


 
calculating a time axial vector according to the signal pulse width; Chunle in ([0040] where the time-frequency dependence is evident the sampling frequency and pulse width is evident, and is related to the time axial vector equation in the specification. Also, in [0028] where “discrete values t(f) of the frequency-time structures function of the signal can be obtained through emulation”, these discrete time values are what makes up the time axial vector)

performing linear interpolation calculation on the group delay vector by using the frequency axial vector and the time axial vector to, obtain an instantaneous frequency vector; Chunle in ([0028] and [0029] where the “polynomial fitting” is interpolation).

determining a signal time domain discrete vector according to the phase vector Chunle in (Fig. 1 in 104); and generating a digital signal according to the signal time domain discrete vector Chunle in (Fig. 1 in 104); and 

generating a digital signal according to the signal time domain discrete vector, (Fig. 1 in 104) and 
performing digital-to-analog conversion on the digital signal to obtain the NLFM signal. Chunle in (Fig. 1 in 104).
Chunle, does not disclose:
integrating the instantaneous frequency vector to obtain a phase vector; 
However, Doerry discloses:
integrating the instantaneous frequency vector to obtain a phase vector; Doerry [US 7,880,672 in (col. 3 line 20 where it is clear the relationship between the instantaneous frequency and phase is through the differential equation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and combine prior art elements according to known methods to yield predictable results. Integrating the differential equation on both side of the equation yields the phase.

Regarding claims 10 and 11, Chunle discloses:
The non-transitory computer readable storage medium according to clam 9, wherein the computer programs, 

when being executed by a processor, cause the processor to obtain a window function corresponding to the PSLR according to the PSLR, Chunle in ([0026] in “is determined by the selected window function; according to a PSLR” and “a window function corresponding to the required PSLR is acquired and taken as the power spectral density P(f)), and 

determine the power spectrum density function according to the window function. Chunle in ([0026] in “is determined by the selected window function; according to a PSLR” and “a window 
  
11. The non-transitory computer readable storage medium according to clam 9, wherein the computer programs, 
when being executed by a processor, cause the processor to perform discrete integration on the power spectrum density function to obtain the group delay vector.  Chunle in (Equation (1) where integrating equation (1) that has the power spectrum density function is the group delay).
        


Regarding claim 12 Chunle, discloses:
12. The non-transitory computer readable storage medium according to clam 11, wherein the computer programs, when being executed by a processor, cause the processor to: 

perform, by using the frequency axial vector and the time axial vector, the linear interpolation calculation on the n group delay subvectors respectively, to obtain n instantaneous frequency vectors; Chunle in ([0028] and [0029] where the “polynomial fitting” is interpolation).

Chunle, does not disclose:
divide the group delay vector into n group delay subvectors, n is a positive integer greater than 1; Doerry in (col. 6 equation (21), (22), & (23) and Fig. 9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and apply a known technique to a known method, ready for improvement to yield predictable results; dividing the interval into subintervals to obtain piecewise operation and consider the detail within the subintervals.

Chunle, also, does not disclose:
integrate the n instantaneous frequency vectors respectively.
 However, Doerry discloses:
integrate the n instantaneous frequency vectors respectively Doerry in (col. 3 line 20 where it is clear the relationship between the instantaneous frequency and phase is through the differential equation),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and combine prior art elements according to known methods to yield predictable results. Integrating the differential equation on both side of the equation yields the phase.

Chunle, also, does not disclose:
splice integrated results to obtain the phase vector. 
However, Doerry discloses:
splice integrated results to obtain the phase vector. Doerry in (col. 6 equations (21), (22), & (23) and in col. 7 line 66: where in (23) is the whole interval, meaning all the results from the subinterval are being aggregated to give the phase vector.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Chunle in view of Doerry and apply a known technique to a known method, ready for improvement to yield predictable results; splicing or aggregating the results of integrating the subvectors over the whole interval would cover the total period or interval of the signal and therefor results would cover the whole bandwidth allocated to the signal.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 1, 5, 8 and 12 recite mathematical equations (an abstract idea enumerated in the 2019 PEG, under Step 2a) Prong One
Claim 1:
A method for generating a Non-Linear Frequency Modulation (NLFM) signal in real time, comprising: 
determining a signal parameter of a signal according to a system parameter, wherein the signal parameter at least comprises: a signal bandwidth, a signal pulse width and a Peak Side Lobe Ratio (PSLR); 
determining a power spectrum density function according to the PSLR; 
calculating the power spectrum density function to obtain a group delay vector; 
calculating a frequency axial vector according to a system sampling rate; 
calculating a time axial vector according to the signal pulse width; 
performing linear interpolation calculation on the group delay vector by using the frequency axial vector and the time axial vector, to obtain an instantaneous frequency vector; 
integrating the instantaneous frequency vector to obtain a phase vector; 
determining a signal time domain discrete vector according to the phase vector; and 
generating a digital signal according to the signal time domain discrete vector, and 
performing digital-to-analog conversion on the digital signal to obtain the NLFM signal.
Step 2A, prong 1, elements A-I are mathematical calculations, an abstract idea 
​Step 2A, prong 2, only additional element recited in claim 1 is element J. ​Element J, does not add significantly more to the abstract idea because it is merely directed to insignificant extra-solution activity of performing digital-to-analog conversion. In addition, independent claims 5 and 9 recite generic computers to perform the abstract idea.

​Step 2B, the additional elements of digital-to-analog conversion in claims 1, 5, and 9 and generic computer in claims 5 and 9 merely constitute what is well-understood, routine, and conventional.
​The other dependent claims are rejected by way of dependence on the above claims.
See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 45 USPQ2d 1498. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAHER AL SHARABATI/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648